Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-15, 21 and 22-26 in the reply filed on July 30th, 2021 are acknowledged. Claims 1 and 21 have been amended. Claims 16-20 and 22 have been canceled.  New claim 26 has been added. Claims 1-15, 21 and 23-26 are pending.
Action on merits of claims 1-15, 21 and 23-26 as follows.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lee (US 2016/0343805, hereinafter as Lee ‘805).
Regarding Claim 1, a semiconductor device, comprising: 
a gate structure (Fig. 8, (108/109); [0057]) over a substrate (101); 
gate spacers (Fig. 8, (110); [0057]) on opposite sidewalls of the gate structure;
semimetallic source/drain structures (Fig. 8, (104/105); [0052]-[0055]) respectively on opposite sides of the gate structure, wherein a band structure of each of the semimetallic source/drain structures has a valence band and a conduction band at different symmetry k-points (see Fig. 3A, para. [0053] and [0060]), and wherein bottom surfaces of the semimetallic source/drain structures (104/105) are lower than bottom surfaces of the gate spacers (see Fig. 8); and
source/drain contacts (Fig. 8, (106/107); [0056]) landing on top surfaces of the semimetallic source/drain structures, respectively. 


    PNG
    media_image1.png
    367
    425
    media_image1.png
    Greyscale

Fig. 8 (Lee ‘805)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘805 as applied to claim 1 above and further in view of Alian (US 2018/0182849, hereinafter as Alian ‘849).
Regarding Claim 2, Lee ‘805 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a semiconductive 2D material layer between the gate structure and the substrate”.  
However, Alian ‘849 teaches a semiconductive 2D material layer (Fig. 4a, (103); [0071]) between the gate structure (106/116; [0068]) and the substrate (100; [0068]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee’805 by having a semiconductive 2D material layer between the gate structure and the substrate in order to provide a good controllability of 
doping levels in the channel, within the micro-or nanotechnology field, highly 
integrable and providing low power consumption transistor device (see para. [0005]) as suggested by Alian ‘849.

Regarding Claim 3, Alian ‘849 teaches the semimetallic source/drain structures (Fig. 4a, (103); [0071]) and the semiconductive 2D material layer (Fig. 4a, (103); [0071]) are made of the same material.
  
Regarding Claim 4, Lee ‘805 and Alian ‘849 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the semiconductive 2D material layer has a thickness less than a thickness of one of the semimetallic source/drain structures”.
In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claim 5, Alian ‘849 teaches bottom surfaces of the semimetallic source/drain structures are coterminous with a bottom surface of the semiconductive 2D material layer (Fig. 4a, (103); [0071]).  

Regarding Claim 6, Alian ‘849 teaches a semiconductive 2D material layer (Fig. 4a, (103); [0071]).
Lee ‘805 teaches the 2D material layer (see para. [0047]) comprises less than three monolayers of PtSe2 (see Fig.1, para. [0011], [0053] and claim 6).  

Regarding Claim 7, Lee ‘805 teaches the semimetallic source/drain structures (104/105; [0047]) each comprise not less than three monolayers of PtSe2 (see Figs.1 and 9, para. [0011], [0053] and claim 6).  


a gate structure (Fig. 1, (108/109); [057]) over a substrate (101); 
gate spacers (Fig. 1, (110); [0057]) respectively on opposite sidewalls of the gate structure;
a second 2D material layer having a first portion and second portion;
a third 2D material layer (Fig. 9, (111a/111b); [0067]) over the second portion of the second 2D material layer (104),
a metal contacts (Fig. 1, (106/107); [0056]) landing on the third 2D material layer.
	Thus, Lee ‘805 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a first 2D material layer extending between the gate structure and the substrate; a second 2D material layer having a first portion laterally extending from the first 2D material layer and under the gate spacers, and a second portion laterally extending from the first portion to beyond the gate spacers”. 
	However, Alian ‘849 teaches a first 2D material layer (Fig. 4a, (103); [0068]) extending between the gate structure (106/116) and the substrate (100); a second 2D material layer (103) having a first portion laterally extending from the first 2D material layer and under the gate spacers (passivation layer, (not shown); [0085]), and a second portion laterally extending from the first portion to beyond the gate spacers.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee’805 by having a first 2D material layer extending between the gate structure and the substrate; a second 2D material layer having a first portion laterally extending from the first 2D material layer and under the gate spacers, and a second portion laterally extending from the first portion to beyond the gate spacers in order to provide a 
Thus, Lee ‘805 and Alian ‘849 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a total thickness of the third 2D material layer and the second portion of the second 2D material layer is greater than a thickness of the first 2D material layer; and a metal contact landing on the third 2D material layer”.  
However, it has been held to be within the general skill of a worker in the art to select a total thickness of the third 2D material layer and the second portion of the second 2D material layer is greater than a thickness of the first 2D material layer; and a metal contact landing on the third 2D material layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claim 9, Alian ‘849 teaches the second 2D material layer (103) has a thickness same as the thickness of the first 2D material layer (see Fig. 4a).  


However, it has been held to be within the general skill of a worker in the art to select a thickness of the third 2D material layer such that the third 2D material layer has a thickness greater than the thickness of the first 2D material layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claim 11, Lee ‘805 teaches the 2D material layers is made of PtSe2 (see Fig.1, para. [0011], [0053] and claim 6).  
Alian ‘849 teaches the first, second and third 2D material layers (103) are made of metal dichalcogenide material (see para. [0019).

Regarding Claim 12, Lee ‘805 and Alian ‘849 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the first 2D material layer has a lager bandgap than a combination of the third 2D material layer and the second portion of the second 2D material layer”.  
In re Leshin, 125 USPQ 416.

Regarding Claim 13, Lee ‘805 teaches the thickness of the two-dimensional material layer (104/105) may be within a range of about 0.3 nm to about 5 nm (see para. [0015]). 
Thus, Lee ‘805 and Alian ‘849 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the total thickness of the third 2D material layer and the second portion of the second 2D material layer is equal to or greater than 2.5 nm”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the total thickness of the third 2D material layer and the second portion of the second 2D material layer is equal to or greater than 2.5 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 14, Alian ‘849 teaches the third 2D material layer (103) extends upwardly (see Fig. 4a) along a sidewall of one of the gate spacers (passivation layer, not shown, [0085]).  

.  

Claims 21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘805 in view of van Dal (US 2015/0364592, hereinafter as Dal ‘592).
Regarding Claim 21, Lee ‘805 teaches a semiconductor device, comprising: 
a substrate (Fig. 11, (221); [0072]) havinq a semiconductor fin (see Fig. 8); 
a shallow trench isolation (STI) structure (Fig. 11; (222); [0072]) over the substrate;
a gate structure (Fig. 11, (225/226); [0072]) over the semiconductor fin; 
a plurality of gate spacers (Fig. 8, (110); [0057]) on opposite sidewalls of the gate structure;
a 2D material layer (Fig. 11, (224a/224b); [0072]) over the substrate, the 2D material layer comprising a first portion (224a) and a second portion (224b), wherein 
a source/drain contact (Fig. 11, (227/228); [0072]) extending along the second portion of the 2D material layer.  
Thus, Lee ‘805 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a shallow trench isolation (STI) structure laterally surrounding the semiconductor fin; and the first portion is embedded in the STI structure and in contact with a top surface of the semiconductor fin, and the second portion is over the first portion and is in contact with a top surface of the STI structure”.


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee’805 by having a shallow trench isolation (STI) structure laterally surrounding the semiconductor fin; and the first portion is embedded in the STI structure and in contact with a top surface of the semiconductor fin, and the second portion is over the first portion and is in contact with a top surface of the STI structure in order to 
improve carrier mobility, lower body resistance, and more consistent performance of the transistor device (see para. [0031]) as suggested by Dal ‘592.
Furthermore, it has been held to be within the general skill of a worker in the art to have the first portion is embedded in the STI structure on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. And the first portion that can be arranged in any order involves only routine skill in the art.  In re Einstein, 8 USPQ 167. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale



Regarding Claim 23, Dal ‘592 teaches the second portion of the 2D material layer (204) includes one or more layers (see para. [0039]), which overlaps the claim range of more than two monolayers.  
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second portion of the 2D material layer has more than two monolayers , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 24, Lee ‘805 teaches the 2D material layer is made of PtSe2 (see Fig.1, para. [0011], [0053] and claim 6), and the thickness of the two-dimensional material layer (104/105) may be within a range of about 0.3 nm to about 5 nm (see para. [0015]) which overlape the claim range of great than about 2.5 nm.  

Regarding Claim 25, Lee ‘805 teaches the second portion of the 2D material layer has a valence band and a conduction band at different symmetry k- points (see Fig. 3A).   

Regarding Claim 26, Lee ‘805 teaches a bottom surface of the first portion of the 2D material layer (104) is lower than a bottom surface of the gate structure (108/109) and bottom surfaces of the gate spacers (110) (see Fig. 8).

Response to Arguments
Applicant’s arguments with respect to claims 1-15, 21 and 23-26 filed on 07/30/2021, have been considered but are moot in view of the new ground of rejection.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829